Citation Nr: 9932653	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for 
post-operative residuals of a second total right knee 
arthroplasty, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from December 1948 
to June 1952.  

This case was before the Board of Veterans' Appeals (Board) 
in March 1998 when it was remanded for further evidentiary 
development.  Following attempts to comply with the March 
1998 remand instructions, the RO, in July 1999, returned the 
veteran's case to the Board.  


REMAND

In the Board's March 1998 remand, it was noted that the 
veteran had repeatedly complained that his right knee was 
very unstable and that he experienced severe painful motion, 
weakness, swelling, and increased limitation of motion.  
Additionally, the Board noted that, according to pertinent 
medical records, the veteran was hospitalized for 
approximately one week in February 1995 at which time he 
underwent a revision of a right total knee arthroplasty 
without complications or problems.  Following surgery, the 
veteran regained good stability with medial lateral soft 
tissue balancing as well as excellent range of motion 
("including full extension to 110 degrees of flexion").  
The veteran was discharged with a diagnosis of a painful 
right knee, status-post total knee arthroplasty with loose 
prosthesis and with instructions to continue to ambulate, to 
perform weight bearing as tolerated, and to participate in 
outpatient physical therapy three times a week for range of 
motion exercises.  

Subsequently prepared medical records, dated from February 
1995 to May 1996, show almost monthly treatment for 
complaints of pain and instability.  At a February 1996 VA 
joints examination, the veteran complained of instability.  
After examining the veteran and reviewing appropriate x-rays, 
the examiner concluded that the veteran had a moderately 
unstable revision of his total knee arthroplasty, and a 
functionally incompetent medial collateral ligament to 
flexion and valgus force application, but no evidence of 
gross loosening of the right knee.  

Additionally, the Board noted that x-rays taken at the time 
of a May 1996 private examination of the veteran's right knee 
showed good alignment of the prosthetic components and an 
essentially straight knee axis.  The physician discussed with 
the veteran the possibilities of another revision procedure 
as well as attempts "to bring the knee into slightly more 
valgus and [to] try to balance out the medial instability."  
One week later, the veteran sought treatment at the Savannah 
VA Outpatient Clinic for instability and increasing nocturnal 
joint pain, and expressed a desire to discuss the feasibility 
of bracing.  A second medical report dated on the same day 
referenced the veteran's "unstable" right knee.  

The Board concluded in the previous remand that, in light of 
the examination findings of instability and pain on motion, a 
remand was necessary to determine the extent of weakness in, 
and painful motion of, this joint.  The Board specifically 
referred to 38 C.F.R. § 4.71a, Code 5055 which stipulates 
that the minimum rating for a prosthetic replacement of the 
knee joint (after the first year following implementation of 
the prosthesis) is a 30 percent disability evaluation.  To 
warrant a higher disability rating of 60 percent, the 
evidence must demonstrate chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
See 38 C.F.R. § 4.71a, Code 5055.  Alternatively, a 
disability evaluation greater than 30 percent may be awarded 
based upon intermediate degrees of residual weakness, pain, 
or limitation of motion (rated by analogy to diagnostic codes 
5256, 5261, or 5262).  Id.  (In this regard, the Board notes 
that Code 5256 rates ankylosis of the knee, Code 5261 
evaluates limitation of extension of the leg, and Code 5262 
rates disability resulting from impairment of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Codes 5256, 5261, or 5262.)  

Furthermore, in acknowledging the veteran's complaints of 
right knee pain, as well as the examination findings of pain 
on motion, the Board concluded that the evaluation must 
provide specific information regarding any functional loss 
that the veteran may experience as a result of his right knee 
pain.  See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995) 
(examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups").  See also Ardison v. Brown, 
6 Vet.App. 405, 407 (1994) and Abernathy v. Principi, 
3 Vet.App. 461, 464 (1992).  

In particular, the Board asked that an examiner provide 
explicit responses to specific questions concerning 
functional losses that the veteran may experience as a result 
of his right knee pain.  The requested opinions are important 
in light of the fact that the veteran had often complained of 
instability, pain, weakness, swelling, and increased 
limitation of motion in his right knee and that the 
examinations of record reflected instability and pain on 
motion.  See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  

In July 1998, the RO transferred the veteran's claims folder 
to the Charleston VAMC pursuant to a request to schedule the 
veteran for a VA joints examination.  The examination request 
included instructions to have the examiner review the claims 
folder and the Board's remand, to acknowledge that fact in 
the examination report, and to comply with the Board's remand 
instructions (specifically, paragraph 2 on pages 5 and 6 of 
the remand).  

In August 1998, the veteran underwent a VA joints 
examination.  According to the report of this evaluation, the 
examiner noted no evidence of edema or erythema, and no 
crepitus on motion.  Active range of motion of the right knee 
was from zero to 90 degrees in flexion; there was decreased 
sensation to pin prick and to light touch over the stocking 
distribution bilaterally.  Muscle strength was 4/5 in the 
quadriceps and hamstrings on the right, and the veteran had 
an unsteady and slightly ataxic, but not antalgic, gait 
(without the use of any assistive device).  The examiner 
specifically noted that the evaluation demonstrated no other 
focal neuromuscular deficits.  The examiner concluded that 
the veteran had pain in his right knee secondary to a total 
joint replacement.  

The examiner did not indicate whether he had access to, or 
reviewed, the veteran's medical records, as the Board had 
directed in its March 1998 remand.  Furthermore, the examiner 
did not address the specific questions regarding any 
functional loss that the veteran experienced as a result of 
his service-connected right knee disability, which questions 
were listed by the Board in the March 1998 remand.  

Noting that the examiner failed to comply with the Board's 
remand instructions, the RO returned the veteran's claims 
folder to the Charleston VAMC in September 1998.  The RO 
specified that an additional examination was not needed but 
that the claims folder should be sent to the examiner.  

In a January 1999 report, the examiner who had conducted the 
August 1998 VA joints examination reiterated his previous 
findings.  Additionally, the examiner specifically stated 
that he had reviewed the pertinent parts of the veteran's 
claims folder and that, with regard to paragraph 2 on pages 5 
and 6 of the Board's remand, his "opinion remains the same 
as . . . [his] original dictation."  

The Board acknowledges the RO's attempt to comply with the 
instructions of the remand by returning the veteran's claims 
folder to the examiner for the originally requested medical 
opinions concerning any functional loss that the veteran may 
experience.  Significantly, however, the fact remains that, 
in neither the August 1998 examination report nor in the 
January 1999 addendum, did the examiner address the 
functional loss questions which were posed by the Board in 
its March 1998 remand.  Therefore, a second remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand 
by the Board imposes upon the Secretary a concomitant duty to 
ensure compliance with the terms of the remand).  See also 
Ardison v. Brown, 6 Vet.App. 405, 407 (1994) and Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any recent treatment for 
the service-connected post-operative 
residuals of a second total right knee 
arthroplasty.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1998).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination by 
an examiner who has not previously 
examined him to determine the extent of 
the service-connected post-operative 
residuals of a second total right knee 
arthroplasty.  The claims folder, and a 
copy of this remand, must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  The examiner should 
record pertinent complaints, symptoms, 
and clinical findings and must include 
the active and passive ranges of motion 
in degrees.  Furthermore, the examiner 
must provide explicit responses to the 
following:  (a) Does the disability cause 
weakened movement, excess fatigability, 
or incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations and their effect on the 
ability of the veteran to perform 
employment; (b) Whether pain is visibly 
manifested on movement of the joint; the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
disability; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the disorder; 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  All functional losses 
noted as a result of pain, weakness, 
etc., must be equated to additional range 
of motion lost beyond that demonstrated 
clinically.  The examiner should also 
describe any instability in the joint as 
slight, moderate, or severe.

3.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issue of 
entitlement to a disability evaluation 
greater than 30 percent for the 
service-connected post-operative 
residuals of a second total right knee 
arthroplasty.  In adjudicating this 
rating claim, the RO should consider all 
potentially applicable rating criteria.  
If the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


